This is a suit by the Texas Pacific-Missouri Pacific Terminal Railroad of New Orleans to expropriate two lots of ground located in that part of the city of Gretna known as the town of McDonoughville. A supplemental petition was filed correcting the description of certain property sought to be expropriated.
The right of expropriation is not contested, and the only question presented to this court is one of value of the two lots of ground plaintiff seeks to expropriate. The jury fixed the value of the lots at $4,000, placing a value of $1,500 upon the key lot and $2,500 upon the corner lot. From this finding of the jury and the judgment of the court based thereon the plaintiff appealed.
Plaintiff has offered in evidence a number of sales of property in the vicinity of the lots sought to be expropriated; it has proven that it tendered the defendant for his two lots $3,000, and it contends that the true criterion of the value of these two lots is the price for which property in that vicinity has been recently purchased. Most of these sales were purchases by the plaintiff, and some of the properties acquired by it are quite a distance from the property of the defendant.
Plaintiff, however, purchased from O.P.H. Gugel certain property adjoining the property of defendant, for which it paid 19.08 cents per square foot. The record shows that defendant's property consists of 17,792 square feet, with some improvements on it. The price paid for the Gugel property is perhaps the best criterion of the value of defendant's property. This price, when the improvements are taken into consideration, brings the value of the defendant's two lots to approximately the sum fixed by the jury as the value thereof. It must be remembered that in expropriation proceedings the jury is composed of property holders of the vicinage, and the law and jurisprudence of the state attaches some importance to their knowledge of property values in their immediate neighborhood, and *Page 446 
with reference to such values they are considered in the nature of experts. Of course, where they manifestly inflate the value, this court will correct the error; but in this case we think the facts do not warrant us in disturbing the finding of the jury, and that the verdict and judgment are correct. For these reasons the judgment appealed from is affirmed at appellant's cost.
ST. PAUL, J., recused.